IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

WESLEY TUNSIL,                              NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED.

v.                                          CASE NO. 1D16-4257

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT PROGRAM and
WANDA ROBERTS,

     Appellees.
_______________________________/

Opinion filed May 19, 2017.

An appeal from an order of The Florida Department of Revenue, Child Support
Enforcement Program.

Wesley Tunsil, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      Upon consideration of appellee’s confession of error, we vacate the final

order and remand for further proceedings.

ROBERTS, C.J., LEWIS and B.L. THOMAS, JJ., CONCUR.